

114 HR 373 RS: Good Samaritan Search and Recovery Act
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 338114th CONGRESS1st SessionH. R. 373[Report No. 114–193]IN THE SENATE OF THE UNITED STATESApril 29, 2015Received; read twice and referred to the Committee on Energy and Natural ResourcesDecember 16, 2015Reported by Ms. Murkowski, without amendmentAN ACTTo direct the Secretary of the Interior and Secretary of Agriculture to expedite access to certain
			 Federal land under the administrative jurisdiction of each Secretary for
			 good Samaritan search-and-recovery missions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Good Samaritan Search and Recovery Act. 2.Expedited access to certain Federal land (a)DefinitionsIn this section:
 (1)EligibleThe term eligible, with respect to an organization or individual, means that the organization or individual, respectively, is—
 (A)acting in a not-for-profit capacity; and (B)composed entirely of members who, at the time of the good Samaritan search-and-recovery mission, have attained the age of majority under the law of the State where the mission takes place.
 (2)Good Samaritan search-and-recovery missionThe term good Samaritan search-and-recovery mission means a search conducted by an eligible organization or individual for 1 or more missing individuals believed to be deceased at the time that the search is initiated.
 (3)SecretaryThe term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as applicable. (b)Process (1)In generalEach Secretary shall develop and implement a process to expedite access to Federal land under the administrative jurisdiction of the Secretary for eligible organizations and individuals to request access to Federal land to conduct good Samaritan search-and-recovery missions.
 (2)InclusionsThe process developed and implemented under this subsection shall include provisions to clarify that—
 (A)an eligible organization or individual granted access under this section— (i)shall be acting for private purposes; and
 (ii)shall not be considered to be a Federal volunteer; (B)an eligible organization or individual conducting a good Samaritan search-and-recovery mission under this section shall not be considered to be a volunteer under section 102301(c) of title 54, United States Code;
 (C)chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act), shall not apply to an eligible organization or individual carrying out a privately requested good Samaritan search-and-recovery mission under this section; and
 (D)chapter 81 of title 5, United States Code (commonly known as the Federal Employees Compensation Act), shall not apply to an eligible organization or individual conducting a good Samaritan search-and-recovery mission under this section, and the conduct of the good Samaritan search-and-recovery mission shall not constitute civilian employment.
 (c)Release of Federal Government from liabilityThe Secretary shall not require an eligible organization or individual to have liability insurance as a condition of accessing Federal land under this section, if the eligible organization or individual—
 (1)acknowledges and consents, in writing, to the provisions described in subparagraphs (A) through (D) of subsection (b)(2); and
 (2)signs a waiver releasing the Federal Government from all liability relating to the access granted under this section and agrees to indemnify and hold harmless the United States from any claims or lawsuits arising from any conduct by the eligible organization or individual on Federal land.
				(d)Approval and denial of requests
 (1)In generalThe Secretary shall notify an eligible organization or individual of the approval or denial of a request by the eligible organization or individual to carry out a good Samaritan search-and-recovery mission under this section by not later than 48 hours after the request is made.
 (2)DenialsIf the Secretary denies a request from an eligible organization or individual to carry out a good Samaritan search-and-recovery mission under this section, the Secretary shall notify the eligible organization or individual of—
 (A)the reason for the denial of the request; and (B)any actions that the eligible organization or individual can take to meet the requirements for the request to be approved.
 (e)PartnershipsEach Secretary shall develop search-and-recovery-focused partnerships with search-and-recovery organizations—
 (1)to coordinate good Samaritan search-and-recovery missions on Federal land under the administrative jurisdiction of the Secretary; and
 (2)to expedite and accelerate good Samaritan search-and-recovery mission efforts for missing individuals on Federal land under the administrative jurisdiction of the Secretary.
 (f)ReportNot later than 180 days after the date of enactment of this Act, the Secretaries shall submit to Congress a joint report describing—
 (1)plans to develop partnerships described in subsection (e)(1); and (2)efforts carried out to expedite and accelerate good Samaritan search-and-recovery mission efforts for missing individuals on Federal land under the administrative jurisdiction of each Secretary pursuant to subsection (e)(2).December 16, 2015Reported without amendment